DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on September 28, 2021 is acknowledged. Claims 1, 3-14 and 16-20 remain pending. Applicant amended claims 1, 4, 6, 13, 14, 17, 18 and 20. Applicant also amended the abstract. As a result of the amendment, the objections and the 35 U.S.C. 112 rejections set forth in the previous Office action have been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2021 is acknowledged. However, because the lone document cited on the IDS is not in English, it is not being considered. 
37 CFR 1.98(a)(3)(i) requires a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  
Response to Arguments
Despite the amendment necessitating new grounds of rejection (see below), the claims remain rejected based on the combination of Oakey et al., Churchill et al. and Freudenthal et al. That said, Applicant's arguments with respect to the patentability of the claims have been fully considered but they are not persuasive.
Applicant argues that the claims have been amended so as to patentably distinguish the claimed invention from the combination of Oakey et al., Churchill et al. and Freudenthal et al. Specifically, Applicant argues that the combination does not disclose or render obvious the newly added limitation “supports being coupled to a platform that receives the removable cartridge”, or the newly added limitation “the pump to increase the pressure via the channel of the holder”. The argument is not persuasive because: 
a), the limitation “supports being coupled to a platform that receives the removable cartridge” is indefinite (see 35 U.S.C. 112 rejection below); and 

Regarding a), claim indefiniteness is bar to patentability, and thus it will not be discussed any further. Applicant is advised to refer to the 35 U.S.C. 112 rejection below. 
Regarding b), Oakey et al. disclose a cartridge that is interconnected to a system, wherein the cartridge is configured to receive a suspension flow from the system, separate the suspension flow, and output the separated suspension flows back to the system via two outlets (see [0008]). The system corresponds to the claimed holder, and it must comprise an outlet channel and two inlet channels connected to corresponding channels of the cartridge for respectively introducing and receiving the suspension flow. Moreover, because the cartridge receives a moving fluid from the system, the system must comprise a pump, the pump driving the moving fluid from the outlet channel of the holder into the cartridge. Consequently, the limitation “the pump to increase the pressure via the channel of the holder” is evident from the disclosure of Oakey et al. As for the limitation “supports being coupled to a platform that receives the removable cartridge”, Oakey et al. explicitly disclose that the cartridge comprises an interconnection for connecting the cartridge to the system (see [0008]). While Oakey et al. do not explicitly disclose that the interconnection is in the form of a void in the holder for receiving the cartridge, a cartridge interconnection in the form of a void in a holder that physically secures the cartridge so as to properly align the cartridge with respect to the holder is well-known in the art (e.g. VCR and tape, video game cartridge and console), and thus considered obvious in view of Oakey et al. simply disclosing the use of a cartridge. Moreover, a cartridge is defined as a container configured to be inserted into a larger mechanism (see Merriam-Webster), meaning that it would have been obvious to one of ordinary skill in the art to provide a void in the Oakey et al. system for receiving the cartridge.    
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-14, 16 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is indefinite because it appropriates the nanofluidic module to the holder and the cartridge, which are two separate elements.  
Claim 18 is indefinite because the limitation, “other removable cartridges that have a different fluid flow from the removable cartridge” is inherently indefinite. It is unclear what the claim intends to convey. Because fluid flow is dependent on many factors (e.g. strength of pump used to produce flow, dimensions and shapes of channels inside a cartridge), some of which are unrelated to the features of a cartridge (e.g. a pump external to the cartridge), the metes and bounds of the limitation are indefinite.  
Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Due to the amendment made to claim 1, claim 16 no longer further limits the claimed invention. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 6-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oakey et al. (US 2006/0169642 A1) in view of Churchill et al. (US 2002/0159919 A1) Freudenthal et al. (US 2014/0213487 A1) and Merriam-Webster. 
With respect to claim 1, Oakey et al. disclose a method of using an automated machine to separate the components (particles, see abstract) of a sample fluid, the method comprising:

receiving the sample fluid at an input port of the removable cartridge (see [0008]); 
receiving input of operating parameters for a controller (see Fig. 1); and 
starting, by said controller (see [0051] disclosing that an internal processor controls the operation of the machine), a pump to pressurize the removable cartridge 44 (because the cartridge receives a moving flow from the holder, the holder must comprise a pump, see also [0082]).
The method disclosed by Oakey et al. differs from the claimed invention in that Oakey et al. do not disclose: 
1) that the operating parameters are received via a user interface; 
2) pressure inside the cartridge is monitored using a pressure sensor (naturally, Oakey et al. do not disclose increasing pressure if the pressure falls below a threshold value); 
3) alerting a user that the cartridge is available for removal upon completion of sample fluid processing; or
4) explicitly disclose the details of the interconnection between the cartridge and the holder.  
Regarding the use of a user interface to input operating parameters, the machine disclosed by Oakey et al. is controlled by a controller (see [0051]). To enable a user to make adjustments to the operation of the machine, or enable performance-enhancing updates to the operating parameters via a software, it would have been obvious to one of ordinary skill in the art to configure the controller to receive operating parameters via a user interface (e.g. computer 62, see Fig. 2).  
   Regarding pressure monitoring, given the importance of pressure inside the cartridge in ensuring proper separation of particles in the sample fluid (see [0062]-[0064]), it would have been obvious to one of ordinary skill in the art to monitor the pressure at the input port of the cartridge using a pressure sensor, and configure the pressure senor to provide feedback to the controller so that the controller can increase pressure if the measured pressure falls below a threshold value, as taught by Churchill et al. (see [0096] and Fig. 1 of Churchill et al.). Given that the pump is provided in the holder, the restoration of pressure at the input port of the cartridge would naturally occur via the outlet channel of the holder that is connected to the input port of the cartridge.   

Regarding the provision of a void in the holder, while Oakey et al. do not explicitly disclose that the interconnection is in the form of a void in the holder for receiving the cartridge, a cartridge interconnection in the form of a void in a holder that physically secures the cartridge so as to properly align the cartridge with respect to the holder is well-known in the art (e.g. VCR and tape, video game cartridge and console), and thus considered obvious in view of Oakey et al. Moreover, a cartridge is defined as a container configured to be inserted into a larger mechanism (see Merriam-Webster), meaning that it would have been obvious to one of ordinary skill in the art to provide a void in the Oakey et al. system for receiving the cartridge.           
With respect to claims 3 and 4, the removable cartridge is a nanofluidic module (see [0045] disclosing that the cartridge can process nanofluidic volumes). 
With respect to claim 6, the nanofluidic module (i.e. the cartridge) is configured to sort particles in the sample fluid, as discussed above.  
With respect to claims 7-9, Oakey et al. disclose that cell counting can be conducted within the cartridge (see [0074]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to incorporate a particle counter sensor inside the cartridge. Naturally, the particle counter sensor would be configured to monitor the entire fluid in the cartridge, including input and output streams. Absent claims 8 and 9 further defining the limitations “input particle streams” and “output particles streams” (e.g. specifying the location of the monitoring), any and all streams within the Oakey et al. cartridge satisfy both limitations based on the design of the fluidic network inside the cartridge (i.e. inlet stream becomes an outlet stream).     
With respect to claim 10, the removable cartridge comprises the input port (see rejection of claim 1 above) and at least two output ports 318 and 322 (see Fig. 16 and [0080]).   

With respect to claim 12, the pump is configured to drive the sample fluid into the cartridge (the nanofluidic module) for separation of the sample fluid into the at least two output ports (see Fig. 14). 
With respect to claims 13 and 14, the pump (pressurization system) can be a syringe pump (see [0057] and [0082]). Such a pump would be functionally coupled to the input port of the cartridge, and it would comprise a pressurized tank (barrel) configured to drive the sample fluid through the removable cartridge, wherein the pressurized tank is situated between two connection ports, the connection ports comprising a first connection port (inlet end of the barrel) configured to receive air and a second connection port (outlet end of the barrel) configured to expel the air to the input port of the cartridge after the second connection port is pressurized. Naturally, the controller would be configured to control the pressure of the air driven into the removable cartridge (see rejection of claim 1).  
With respect to claim 16, it does not further limit the claimed invention, as discussed above. 
With respect to claim 18, the claim is indefinite, as indicated above. That said, the holder disclosed by Oakey et al. is configured to operate with any removable cartridge having the same interconnecting mechanism disclosed by Oakey et al., regardless of the configuration (e.g. fluid flow) of the removable cartridge.
With respect to claim 19, provided that the removable cartridges recited in the claim comprise the same interconnecting mechanism as the cartridge of claim 1, the holder disclosed by Oakey et al. would be configured to operate with the cartridges.    
With respect to claim 20, the claim is a broader recitation of claim 1. Naturally, the combination of Oakey et al., Churchill et al. and Freudenthal et al. and Merriam-Webster discloses the method of claim 20 (see rejection of claim 1 above). 
Allowable Subject Matter
Claim 17 is allowed. In addition, claim 5 would be allowable if it is rewritten to overcome the applicable 35 U.S.C. 112 rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Oakey et al. disclose a method of separating a sample fluid using an automated machine, as discussed above. However, Oakey et al. do not disclose or suggest:
1) one or more DLD arrays inside a nanofluidic module of a cartridge, as recited in claim 5; or
2) a holder having the features recited in claim 17. 
Based on the designs of the machines disclosed by Oakey et al., there is no motivation to further modify the respective machines to arrive at the claimed inventions.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796